UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-01236 Deutsche Market Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:5/31/2015 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMay 31, 2015(Unaudited) Deutsche Diversified Market Neutral Fund Shares Value ($) Long Positions 143.4% Common Stocks 78.6% Consumer Discretionary 8.1% Auto Components 1.9% Autoliv, Inc. (SDR) Valeo SA (a) Automobiles 0.4% Bayerische Motoren Werke (BMW) AG Hotels, Restaurants & Leisure 1.1% TUI AG Internet & Catalog Retail 0.3% Lands' End, Inc.* (a) Media 2.7% Cablevision Systems Corp. (New York Group) "A" (a) ITV PLC Omnicom Group, Inc. (a) Specialty Retail 1.2% Best Buy Co., Inc. (a) Tiffany & Co. WH Smith PLC Textiles, Apparel & Luxury Goods 0.5% adidas AG Consumer Staples 11.8% Beverages 2.9% Coca-Cola Enterprises, Inc. Dr. Pepper Snapple Group, Inc. PepsiCo, Inc. SABMiller PLC Food & Staples Retailing 5.2% Costco Wholesale Corp. CVS Health Corp. (b) Koninklijke Ahold NV Kroger Co. (b) Walgreens Boots Alliance, Inc. (b) Food Products 1.4% Aryzta AG Marine Harvest ASA Household Products 0.6% Svenska Cellulosa AB SCA "B" Personal Products 0.7% Herbalife Ltd.* Tobacco 1.0% Imperial Tobacco Group PLC Energy 3.6% Energy Equipment & Services 1.0% Baker Hughes, Inc. Oil States International, Inc.* Weatherford International PLC* Oil, Gas & Consumable Fuels 2.6% CONSOL Energy, Inc. (a) Marathon Petroleum Corp. Oasis Petroleum, Inc.* (a) SM Energy Co. Financials 12.7% Banks 3.0% Barclays PLC Credit Agricole SA (a) Talmer Bancorp., Inc. "A" (b) Wells Fargo & Co. Capital Markets 4.4% Lazard Ltd. "A" (b) Northern Trust Corp. NorthStar Asset Management Group, Inc. (b) T. Rowe Price Group, Inc. (a) (b) Waddell & Reed Financial, Inc. "A" (a) Consumer Finance 0.9% Santander Consumer U.S.A. Holdings, Inc. Insurance 2.5% Allstate Corp. Arch Capital Group Ltd.* Everest Re Group Ltd. Maiden Holdings Ltd. (a) Prudential Financial, Inc. The Travelers Companies, Inc. Real Estate Investment Trusts 0.6% New York Mortgage Trust, Inc. (REIT) (a) Real Estate Management & Development 0.7% CBRE Group, Inc. "A"* Thrifts & Mortgage Finance 0.6% Radian Group, Inc. (a) Health Care 10.9% Biotechnology 2.7% Alnylam Pharmaceuticals, Inc.* (b) BioMarin Pharmaceutical, Inc.* Emergent Biosolutions, Inc.* (a) Medivation, Inc.* (b) Health Care Equipment & Supplies 3.3% Boston Scientific Corp.* C.R. Bard, Inc. Merit Medical Systems, Inc.* Sonova Holding AG (Registered) Stryker Corp. Health Care Providers & Services 0.8% Fresenius SE & Co. KGaA Genesis Healthcare, Inc.* (a) Pharmaceuticals 4.1% Hikma Pharmaceuticals PLC Recordati SpA Roche Holding AG (ADR) Sanofi Industrials 7.3% Aerospace & Defense 1.9% Safran SA Triumph Group, Inc. (a) Airlines 0.6% easyJet PLC Commercial Services & Supplies 0.5% Stericycle, Inc.* (a) Industrial Conglomerates 0.4% Danaher Corp. Machinery 0.9% Blount International, Inc.* (a) Duerr AG Marine 0.3% Matson, Inc. Professional Services 1.7% Teleperformance Towers Watson & Co. "A" Verisk Analytics, Inc. "A"* Road & Rail 1.0% CSX Corp. Norfolk Southern Corp. (a) Union Pacific Corp. Information Technology 13.4% Communications Equipment 2.2% Alcatel-Lucent* ARRIS Group, Inc.* QUALCOMM, Inc. Electronic Equipment, Instruments & Components 1.3% Corning, Inc. DTS, Inc.* (a) Ingenico Group (a) Internet Software & Services 2.2% eBay, Inc.* (b) United Internet AG (Registered) IT Services 1.4% Atos SE Wirecard AG Semiconductors & Semiconductor Equipment 5.7% Cree, Inc.* (a) (b) Dialog Semiconductor PLC* First Solar, Inc.* (a) Lam Research Corp. (a) (b) Teradyne, Inc. Xilinx, Inc. Technology Hardware, Storage & Peripherals 0.6% Apple, Inc. Materials 3.1% Chemicals 0.6% K+S AG (Registered) Construction Materials 1.0% HeidelbergCement AG Metals & Mining 1.2% Steel Dynamics, Inc. United States Steel Corp. (a) Paper & Forest Products 0.3% Boise Cascade Co.* Telecommunication Services 2.2% Diversified Telecommunication Services 0.7% Iliad SA Verizon Communications, Inc. Wireless Telecommunication Services 1.5% Freenet AG Utilities 5.5% Electric Utilities 3.4% Enel SpA Iberdrola SA Red Electrica Corp. SA Multi-Utilities 2.1% CMS Energy Corp. (a) GDF Suez Wisconsin Energy Corp. (a) Total Common Stocks (Cost $93,424,375) Preferred Stock 0.9% Consumer Staples Household Products 0.9% Henkel AG & Co. KGaA(Cost $1,144,843) Principal Amount ($) Value ($) Corporate Bond 4.0% Financials Bank Nederlandse Gemeenten NV, REG S, 0.556% ***, 2/8/2016 (Cost $5,009,052) Government & Agency Obligations 7.2% Other Government Related (c) 1.6% FMS Wertmanagement AoeR, REG S, 0.501% ***, 6/30/2015 Sovereign Bonds 5.6% Canada Government International Bond, 0.875%, 2/14/2017 Kingdom of Sweden, REG S, 0.375%, 12/22/2015 Total Government & Agency Obligations (Cost $9,004,959) Shares Value ($) Short-Term U.S. Treasury Obligations 26.3% U.S. Treasury Bills: 0.036% **, 7/9/2015 (b) 0.08% **, 9/10/2015 (b) 0.052% **, 7/23/2015 (b) 0.065% **, 8/20/2015 (b) 0.218% **, 2/4/2016 (b) 0.032% **, 10/15/2015 (b) 0.091% **, 9/17/2015 (b) Total Short-Term U.S. Treasury Obligations (Cost $32,991,300) Securities Lending Collateral 11.4% Daily Assets Fund Institutional, 0.14% (d) (e) (Cost $14,293,242) Cash Equivalents 13.5% Central Cash Management Fund, 0.09% (d) (Cost $16,890,989) Closed-End Investment Company 1.5% BB Biotech AG (Registered)(Cost $1,607,140) % of Net Assets Value ($) Total Investment Portfolio (Cost $174,365,900) † Other Assets and Liabilities, Net Securities Sold Short Net Assets † The cost for federal income tax purposes was $175,003,905.At May 31, 2015, net unrealized appreciation for all securities based on tax cost was $4,932,021.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $8,982,103 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $4,050,082. Shares Value ($) Common Stocks Sold Short 77.2% Consumer Discretionary 8.7% Hotels, Restaurants & Leisure 1.9% Accor SA International Game Technology PLC Jamba, Inc. Household Durables 1.1% Electrolux AB "B" Internet & Catalog Retail 0.4% Ocado Group PLC Media 4.1% Axel Springer SE Informa PLC Liberty Media Corp. "A" Live Nation Entertainment, Inc. UBM PLC Walt Disney Co. Specialty Retail 0.7% The Pep Boys- Manny, Moe & Jack Textiles, Apparel & Luxury Goods 0.5% Tod's SpA Consumer Staples 13.1% Beverages 1.4% Coca-Cola Co. Constellation Brands, Inc. "A" Food & Staples Retailing 5.4% Carrefour SA Jeronimo Martins SGPS SA Metro AG Sprouts Farmers Market, Inc. Sysco Corp. Wal-Mart Stores, Inc. Whole Foods Market, Inc. Food Products 3.3% Danone SA Diamond Foods, Inc. Nestle SA (Registered) Unilever PLC Household Products 1.0% Church & Dwight Co., Inc. Procter & Gamble Co. Personal Products 1.1% Beiersdorf AG Tobacco 0.9% Altria Group, Inc. Energy 4.1% Energy Equipment & Services 1.4% Dril-Quip, Inc. Frank's International NV Oil, Gas & Consumable Fuels 2.7% Chesapeake Energy Corp. Koninklijke Vopak NV Memorial Resource Development Corp. World Fuel Services Corp. WPX Energy, Inc. Financials 14.3% Banks 3.6% Banco Bilbao Vizcaya Argentaria SA BNP Paribas SA JPMorgan Chase & Co. PNC Financial Services Group, Inc. The Bancorp., Inc. Capital Markets 6.9% American Capital Ltd. Ares Capital Corp. Federated Investors, Inc. "B" Invesco Ltd. Legg Mason, Inc. LPL Financial Holdings, Inc. SEI Investments Co. TD Ameritrade Holding Corp. Diversified Financial Services 0.9% CBOE Holdings, Inc. Insurance 1.6% CNO Financial Group, Inc. Genworth Financial, Inc. "A" Hartford Financial Services Group, Inc. Loews Corp. Real Estate Investment Trusts 1.3% American Residential Properties, Inc. (REIT) Physicians Realty Trust (REIT) Health Care 10.6% Biotechnology 1.5% Amgen, Inc. United Therapeutics Corp. Health Care Equipment & Supplies 4.0% Essilor International SA GN Store Nord AS Hologic, Inc. Straumann Holding AG (Registered) The Cooper Companies, Inc. Health Care Providers & Services 0.6% Fresenius Medical Care AG & Co. KgaA Health Care Technology 1.8% Allscripts Healthcare Solutions, Inc. athenahealth, Inc. Life Sciences Tools & Services 1.1% Illumina, Inc. Pharmaceuticals 1.6% GlaxoSmithKline PLC STADA Arzneimittel AG Industrials 6.1% Aerospace & Defense 0.5% United Technologies Corp. Air Freight & Logistics 0.4% CH Robinson Worldwide, Inc. Building Products 1.6% Advanced Drainage Systems, Inc. Armstrong World Industries, Inc. Quanex Building Products Corp. Construction & Engineering 0.9% Hochtief AG Machinery 1.2% IMI PLC Sulzer AG (Registered) Professional Services 1.0% Bureau Veritas SA Road & Rail 0.5% Hertz Global Holdings, Inc. Information Technology 10.2% Communications Equipment 0.7% Telefonaktiebolaget LM Ericsson "B" Semiconductors & Semiconductor Equipment 4.4% Aixtron SE Analog Devices, Inc. ASML Holding NV Intel Corp. STMicroelectronics NV STMicroelectronics NV Texas Instruments, Inc. Ultratech, Inc. Software 4.2% Autodesk, Inc. Cadence Design Systems, Inc. Fortinet, Inc. Gemalto NV SAP SE ServiceNow, Inc. Tableau Software, Inc. "A" Technology Hardware, Storage & Peripherals 0.9% EMC Corp. Materials 2.5% Chemicals 1.2% BASF SE HB Fuller Co. Senomyx, Inc. Metals & Mining 1.1% Allegheny Technologies, Inc. Nucor Corp. Paper & Forest Products 0.2% Louisiana-Pacific Corp. Telecommunication Services 2.0% Diversified Telecommunication Services 2.0% Orange SA TeliaSonera AB Verizon Communications, Inc. Utilities 5.6% Electric Utilities 1.4% Eversource Energy Fortum Oyj OGE Energy Corp. Independent Power & Renewable Eletricity Producers 1.8% AES Corp. Drax Group PLC Multi-Utilities 2.4% Integrys Energy Group, Inc. National Grid PLC RWE AG Total Common Stocks Sold Short (Proceeds $96,222,806) Rights Sold Short 0.0% Consumer Staples Safeway Casa Ley, Expiration Date 1/30/2018 Safeway PDC LLC, Expiration Date 1/30/2017 Total Rights Sold Short (Proceeds $56,373) Total Positions Sold Short (Proceeds $96,279,179) For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. ** Annualized yield at time of purchase; not a coupon rate. *** Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of May 31, 2015. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at May 31, 2015 amounted to $13,847,893, which is 11.0% of net assets. (b) All or a portion of these securities are pledged as collateral for short sales. (c) Government-backed debt issued by financial companies or government sponsored enterprises. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust SDR: Swedish Depositary Receipt As of May 31, 2015, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty EUR USD 6/8/2015 State Street Bank & Trust Co. NOK USD 6/8/2015 State Street Bank & Trust Co. Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD DKK 6/8/2015 ) State Street Bank & Trust Co. USD GBP 6/8/2015 ) State Street Bank & Trust Co. Total unrealized depreciation ) Currency Abbreviations DKK Danish Krone EUR Euro GBP Great British Pound NOK Norwegian Krone USD United States Dollar Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2015 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(f) $— $ 98,651,236 Preferred Stock — — Closed-End Investment Company — — Corporate Bond — — Government & Agency Obligations (f) — — Short-Term U.S. Treasury Obligations — — Short-Term Investments(f) — — Derivatives(g) Forward Foreign Currency Exchange Contracts — — Total $— Liabilities Common Stocks Sold Short, at Value $ (54,560,407) $— Rights Sold Short, at Value — — Derivatives(g) Forward Foreign Currency Exchange Contracts — — Total $ (54,560,407) There have been no transfers between fair value measurement levels during the period ended May 31, 2015. (f) See Investment Portfolio for additional detailed categorizations. (g) Derivatives include unrealized appreciation (depreciation) on forward foreign currency exchange contracts. Derivatives The following table presents, by major type of derivative contract, the unrealized appreciation (depreciation) of the Fund's derivative instruments as of May 31, 2015 categorized by the primary underlying risk exposure. Primary Underlying Risk Disclosure Forward Currency Contracts Foreign Exchange Contracts $ ITEM 2. CONTROLS AND PROCEDURES (a) The Chief Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on the evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) There have been no changes in the registrant’s internal control over financial reporting that occurred during the registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal controls over financial reporting. ITEM 3. EXHIBITS Certification pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 (17 CFR 270.30a-2(a)) is filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Deutsche Diversified Market Neutral Fund, a series of Deutsche Market Trust By: /s/Brian E. Binder Brian E. Binder President Date: July 23, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Brian E. Binder Brian E. Binder President Date: July 23, 2015 By: /s/Paul Schubert Paul Schubert Chief Financial Officer and Treasurer Date: July 23, 2015
